Appeal by the defendant from two judgments of the County Court, Suffolk County (Farneti, J.), both rendered April 25, 2003, convicting him of scheme to defraud in the first degree, grand larceny in the third degree (three counts), attempted petit larceny, tampering with physical evidence, compounding a crime, coercion in the second degree, bribing a witness, tampering with a witness in the fourth degree, criminal impersonation in the second degree (three counts), harassment in the second degree, and aggravated harassment in the second degree (three counts) under indictment No. 2340/99, and bail jumping in the second degree under indictment No. 891/01, upon his pleas of guilty, and imposing sentences. .
Ordered that the judgments are affirmed.
The defendant’s contentions are unpreserved for appellate review (see People v Szyjko, 17 AD3d 609 [2005]; People v Immel, 288 AD2d 235, 236 [2001]; People v Taylor, 245 AD2d 398, 398-399 [1997]). Under the circumstances of this case, we decline to reach these issues in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c]). Florio, J.P., Krausman, Crane, Rivera and Fisher, JJ., concur.